EARTHSEARCH COMMUNICATIONS, INC. AUDITED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 Contents Report of registered independent auditor 1 Financial statements Balance sheets 2-3 Statements of operations 4 Statements of changes in stockholders’ deficit 5 Statements of cash flows 6-7 Notes to financial statements 8-13 Report of Registered Independent Auditor To the Stockholders EarthSearch Communications, Inc. Atlanta, Georgia We have audited the accompanying balance sheets of EarthSearch Communications, Inc. as of December 31, 2009 and 2008, and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with generally accepted auditing standards in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion the financial statements referred to above present fairly, in all material respects, the financial positions of EarthSearch Communications, Inc. as of December 31, 2009 and 2008, and the results of its operations, changes in stockholders’ deficit, and cash flows for the years then ended for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the consolidated financial statements, the Company has suffered recurring losses from operations, and is dependent upon shareholders to provide sufficient working capital to maintain continuity. These circumstances create substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. KBL,
